DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20th, 2021 has been entered.

Response to Arguments
Applicant's arguments filed February 8th, 2022 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “Claim 1 has been amended to recite that "…a second sealing device is in contact with or is spaced from the other of the second end surface and the second covering portion by a second predetermined gap…” which is supported by the embodiments described in the present application.   For example, in the embodiment of Figs. 8 and 9, in the thickness reduced region 164a on the radial outer side (left side in the figures) of the compression mechanism, a predetermined gap G is created by reducing the thickness of the member 160. In contrast, on the radial inner side (right side in the figures) of the compression mechanism, if the thickness is not decreased, there are two cases: (1) the member 150 contacts with the member 160; or (2) the member 150 is spaced from the member 160 with a gap less than the above predetermined gap G.   Similarly, from the embodiment of two sealing members 121 and 122 having different heights or in the embodiment of two grooves 155a and 155b, "a second sealing device is in contact with or is spaced from the other of the second end surface and the second covering portion by a second predetermined gap that is less than the first predetermined gap G.”  For at least these reasons, Applicant submits that amended claim 1 is supported by the originally filed specification”, the Examiner must respectfully disagree.  Applicant alleges that the limitation in question is supported based on Applicant’s assumption that “if the thickness is not decreased, there are two cases: (1) the member 150 contacts with the member 160; or (2) the member 150 is spaced from the member 160 with a gap less than the above predetermined gap G”.  However, this position is not well taken.  Applicant’s assertion that one of the two alleged “cases” must exist appears to be based not on the originally filed specification, but simply on Applicant’s own speculation and conjecture.  As noted in the previous office action, the specification never discloses, describes, or supports the presence of a second sealing device arranged in a spaced relationship from the orbiting scroll so as to provide a second, smaller predetermined gap.  In the same vein, the specification also never discloses, describes, or supports the presence of a second sealing device that is in contact with the orbiting scroll.  Additionally, Applicant’s supplied figures never depict a view of the second sealing device in relation to the orbiting scroll, making it impossible to support the presence of a spaced gap or direct contact.  This is problematic, since the claims must be supported by the originally filed specification (and figures) under 35 U.S.C. 112(a).  Applicant’s speculation about cases 1 & 2 does nothing to remedy these issues.  For these reasons, the Examiner must respectfully maintain that the limitation in question (as now amended) still remains new matter that is not properly supported by the originally filed specification.  
In the spirit of expeditious prosecution, the Examiner would respectfully suggest that Applicant remove the entirety of the limitation in question and consider simply reciting what is supported by the specification (i.e. the second sealing member has a height that is less than the first sealing member).

In regards to Applicant’s argument that “Referring to Fig. 3 of Kanemitsu (reproduced for convenience), d indicates the depth of the groove C. However, Kanemitsu recites that the ridges B contact the fixed scroll member 5 and the grooves C aim to reduce the contact area with the fixed scroll member 5 (at least referring to paragraph [0036]). That is, the sealing device L1 contacts the fixed scroll 5 with the ridges B thereof, which is contrary to the concept of the present invention”, the Examiner must respectfully disagree.  Applicant ultimately argues that Kanemitsu’s seal L1 is not spaced from the first covering portion by a first predetermined gap G, as claimed, due to the presence of ridges B.  This position is not well taken.  Kanemitsu clearly states that an oil film is formed between the ridge portions B and the opposing scroll member so as to provide improved sealing performance (para. 36).  The presence of this oil film clearly provides a gap between the ridges B of the seal L1 and the opposing scroll, as claimed.  Additionally, grooves C provide further gaps that space the seal L1 away from the opposing scroll member, as claimed.  Therefore, Applicant’s argument is not persuasive.

Claim Objections
Claims 1-3 & 5-18 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous objections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 & 5-18 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this instance, Applicant’s amendment to Claim 1 constitutes new matter that is not supported by the originally filed specification.  In particular, Applicant has amended Claim 1 to now require “a second sealing device is provided in or on one of a second end surface of the second non-orbiting wrap portion and the second covering portion, and is spaced from the other of the second end surface of the second non-orbiting wrap portion and the second covering portion by a second predetermined gap being less than the first predetermined gap when the scroll compressor is not running”.  Although the specification supports the presence of a second sealing device (i.e. second seal member 122) provided in or on one of a second end surface of the second non-orbiting wrap portion and the second covering portion, the specification does not support that the second sealing device is “spaced from the other of the second end surface of the second non-orbiting wrap portion and the second covering portion by a second predetermined gap being less than the first predetermined gap when the scroll compressor is not running”.  The Examiner has thoroughly reviewed Applicant’s originally filed specification and finds that there is no disclosure of a second sealing member ever being spaced away from a scroll member by a predetermined gap that is less than the first gap “G”; much less when the compressor is not running, as now claimed.  Similarly, there is no disclosure of a second sealing member ever being in contact with a scroll member.  Finally, Applicant’s supplied figures never depict a view of the second sealing device in relation to the orbiting scroll, making it impossible to support the presence of a spaced gap or direct contact.  This is problematic, since the claims must be supported by the originally filed specification (and figures) under 35 U.S.C. 112(a).  In this regard, Applicant’s Figures 6-11 appear to show various embodiments for structuring a first sealing member and an associated gap G, but none of these embodiments depict or describe a second seal member that provides a second gap that is smaller than the first gap G (or direct contact), as now claimed.  Additionally, Applicant’s specification lacks any written description that provides support for this arrangement either.  In particular, paragraphs 44-51 (and Fig. 6, corresponding with Claims 2-3) disclose an arrangement in which only a single gap “G” is formed at the tip of protrusion 157; there is no second sealing member or second gap (or direct contact), as now claimed, in this arrangement.  Similarly, these disclosures also disclose an arrangement in which a thickness reduced region 164a (Figs. 8-9, corresponding with Claims 5, 8-9, & 12) provide a single gap “G”, but likewise, there is no second sealing member or second gap (or direct contact), as now claimed, in this arrangement.  Finally, these disclosures also disclose an arrangement in which the sealing member 120 includes two sealing members (121, 122) that have different heights (Figs. 10-11, corresponding with Claims 5-7 & 10-11), wherein the first sealing member 121 has a shorter height than the second sealing member 122.  However, paragraphs 49-51 (and Figures 10-11) only speak to the first sealing member 121 providing a gap; there is no discussion of a second gap (or direct contact) provided by the second sealing member 122, as now claimed.  As such, the Examiner can find no written description support for Applicant’s newly recited claim language.  For all of these reasons, Applicant’s amendment is not supported by the originally filed specification, and as such, constitutes new matter.
In the spirit of expeditious prosecution, the Examiner would respectfully suggest that Applicant remove the entirety of the limitation in question and consider simply reciting what is supported by the specification (i.e. the second sealing member has a height that is less than the first sealing member).
Appropriate corrections are required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-10, & 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0238007 to Kanemitsu et al. in view of US 5,702,241 to Matsumoto et al.

    PNG
    media_image1.png
    831
    848
    media_image1.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 1-3 (Fig. 1 shown immediately above), Kanemitsu et al. (Kanemitsu) discloses:

(1)	A scroll compressor (1; Fig. 1), comprising: a non-orbiting scroll (5) comprising a non-orbiting scroll end plate (5a) and a spiral non-orbiting wrap (5b) extending from the non-orbiting scroll end plate; and an orbiting scroll (4) comprising an orbiting scroll end plate (4a) and an orbiting wrap (4b) extending from the orbiting scroll end plate and meshingly engaging with the non-orbiting wrap to form compression chambers (S1; Fig. 1), wherein the non-orbiting wrap comprises a first non-orbiting wrap portion at a radially outer side (Fig. 1; labeled by the Examiner for clarity) and a second non-orbiting wrap portion at a radially inner side (Fig. 1; labeled by the Examiner for clarity), the first non-orbiting wrap portion is periodically covered by the orbiting scroll end plate during operation of the scroll compressor (this is apparent from Fig. 1); the second non-orbiting wrap portion is always covered by the orbiting scroll end plate during operation of the scroll compressor (this is apparent from Fig. 1); the orbiting scroll end plate comprises a first covering portion (Fig. 1; labeled by the Examiner for clarity) corresponding to the first non-orbiting wrap portion, and a second covering portion corresponding to the second non-orbiting wrap portion (Fig. 1; labeled by the Examiner for clarity); and a first sealing device (the radially outer portion of spiral resin layer L1; Figs. 1-2) is provided in or on one of a first end surface of the first non-orbiting wrap portion and the first covering portion (para. 41 discloses mounting of the resin sealing device L1 on the end surface of the fixed scroll wrap), and is spaced from the other of the first end surface and the first covering portion by a predetermined gap (a gap is formed by depth “d” at grooves C and by “oil film” at ridges B; seen in Fig. 2 and discussed in para. 36); and a second sealing device (the radially inner portion of spiral resin layer L1; Figs. 1-2) is provided in or on one of a second end surface of the second non-orbiting wrap portion and the second covering portion (para. 41 discloses mounting of the resin sealing device L1 on fixed scroll wrap), and is in contact with or spaced from the other of the second end surface and the second covering portion by a predetermined gap (a gap is formed by depth “d” at grooves C and by “oil film” at ridges B; seen in Fig. 2 and discussed in para. 36)

Although Kanemitsu discloses the majority of Applicant’s recited invention, he does not specify that the axial gap formed by the seal L1 is less at the inner scroll region than the outer scroll region (Kanemitsu’s gap appears to be constant along the entire spiral seal L1, although Kanemitsu does teach that the depth “d” can range from 1-20 μm).
However, providing a tapering seal between a scroll wrap and an opposing scroll end plate to provide improved/tighter sealing function (i.e. a reduced gap) at the inner region is well known in the art of scroll compressors, as shown by Matsumoto et al. (Figs. 5-8; col. 5, line 41 – col. 7, line 41), who specifically discloses providing a tapered spiral seal member 39 that increases in height (i.e. decreases the axial gap) as the seal extends toward the inner region of the scrolls.  Matsumoto discloses that by provided such a tapering seal arrangement, axial sealing of the fluid pockets defined by scroll members is enhanced in the center portion of the scroll members, and makes clear that effective sealing is important to high volumetric efficiency, especially when the central high pressure space defined by the line contact between the axial end surface for the spiral element and inner bottom portions of orbiting and fixed scroll and when the two innermost fluid pockets have merged into a single pocket.  Matsumoto concludes by stating that his tapering seal height prevents the blow-by phenomenon and increases volumetric efficiency and decrease noise and vibration of the compressor.  Therefore, to one of ordinary skill desiring a scroll compressor with improved volumetric efficiency (due to reduced fluid leakage at the inner region of the scrolls), it would have been obvious to utilize the techniques disclosed in Matsumoto in combination with those seen in Kanemitsu in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Kanemitsu’s seal L1 to have tapered its depth “d” to be 20 μm at the first sealing device region and 1 μm at the second sealing device region (i.e. providing a smaller gap as the seal progresses toward the scroll centers, as taught in Matsumoto), in order to obtain predictable results; those results being an improved scroll compressor that prevents the blow-by phenomenon and increases volumetric efficiency and decreases noise and vibration of the compressor (as taught in Matsumoto).
In regards to Claim 2, Kanemitsu’s first sealing device comprises a protrusion (resin L1; Fig. 3) protruding from the first end surface of the first non-orbiting wrap portion, and the protrusion is spaced from the first covering portion by the predetermined gap (i.e. a 20 μm depth/gap, as noted above for Claim 1)
In regards to Claim 3, Kanemitsu’s protrusion (L1) is a coating applied to the first end surface of the first non-orbiting wrap portion (paras. 31-33).
In regards to Claim 5, Kanemitsu’s sealing device comprises a first sealing member (radially outer region of resin layer L1) provided on the first surface of the first non-orbiting wrap portion (Fig. 3), and the first predetermined gap (i.e. a 20 μm depth/gap, as noted above for Claim 1) is formed between the first sealing member and the first covering portion (Fig. 3).
In regards to Claim 6, Kanemitsu further discloses a second sealing member (radially inner region of resin layer L1) is provided on an end surface of the second non-orbiting wrap portion (Fig. 3); the first sealing member has a height (i.e. an axial height of groove “C”) less than a height (i.e. an axial height of groove “C”) of the second sealing member (this height difference of the groove “C” results from tapering the height “d” from 20 μm to 1 μm in the inward direction, as discussed for Claim 1).
In regards to Claim 8, Kanemitsu’s first covering portion comprises a thickness reduced region (to receive bearing 9, as is apparent in Fig. 1), and the first predetermined gap is formed between the first non-orbiting wrap portion and the thickness reduced region during operation of the scroll compressor (Figs. 1 & 3 make clear that the depth “d” will be present as the orbiting scroll end plate 4a covers outer scroll tip 5b).
In regards to Claim 9, Kanemitsu’s thickness reduced region of the first covering portion has a constant thickness or a varied thickness (a constant thickness is apparent in Fig. 1).
In regards to Claim 10, Kanemitsu’s second sealing member is continuous with the first sealing member (the first and second sealing members are integrally formed by the sealing resin layer “L1”).
In regards to Claim 12, the thickness reduced region of Kanemitsu’s first covering portion has a thickness less than a thickness of other parts (i.e. the radially inner region) of the first covering portion (this difference in thickness is apparent in Fig. 1; see also Claim 8 above).  However, Kanemitsu does not disclose that the radially outer region thickness is reduced “by 0 μm to 100 μm” relative to the inner portion, as claimed.  However, the courts have held that where the only difference between the prior art and the claimed invention is the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04 - Paragraph IV.A).  In the instant case, Kanemitsu clearly discloses that the radially outer end of the first covering portion has a smaller thickness than other radially inner portions thereof, as claimed.  This is the same structure provided by Applicant’s recited invention.  Furthermore, it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (see In re AIler, 105 USPQ 233) or an optimum value of a result effective variable (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) involves only routine skill in the art.  Please note that in paragraph 50 of the instant application, this thickness range has been disclosed, but the applicant has failed to disclose any criticality for the claimed range limitation.
In regards to Claims 13 & 15-16, Kanemitsu makes clear that a fluid/oil seal is achieved via the predetermined gap between the protrusion (“B”) and the first covering portion/thickness reduced region (“an oil film”; para. 36).
In regards to Claims 14 & 17-18, Kanemitsu discloses that the first predetermined gap is “1 to 20 μm” (para. 38).



Allowable Subject Matter
Claims 7 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC